Bowie, J.,
delivered the opinion of the Court. (Robinson, J., dissenting.)
The second section of the 4th Article of the Constitution of the United States, although construed in-several cases, in the State and Federal Courts, has never (until very recently) as far as we are aware, been considered a restriction on the Legislatures of the several States, in regard to contracts between their own citizens, or the remedies proper for the enforcement of those contracts.
The Courts have been extremely cautious in defining the meaning of a clause couched in such general terms. (See Conner vs. Elliott, 18 How., 593.) In the recent case of Ward vs. The State, 31 Md., 279, this Court collected and cited the definitions of the meaning of this section, from various cases. In Campbell vs. Morris, 3 H. & McH., 554, it was said to mean that the citizens of all the States shall have the peculiar advantage of acquiring and holding real and personal property, and such property shall he protected and secured by the laws of the State in the same manner as the property of the citizens of the State is protected. “ It means such property shall nothe liable to any taxes or burdens, which the property of the citizen is not subjected to. It may also mean that as creditors, they shall be on the same footing with the State creditor, in the payment of the debts of the deceased debtor.” “It secures and protects personal rights.”
In Corfield vs. Corgell, 4 Wash. C. C. Repts., 381, Judge Washington said, it included the right of a citizen of one State to pass through or reside in any other State for the purpose of trade, agriculture, professional pursuits, or otherwise; to claim the benefit of the writ of habeas corpus; to institute and maintain actions of any kind in the Courts of the State; to take, hold and dispose *211of property either real or personal; and an exemption from higher taxes or impositions than are paid by the other citizens of the State.
The opinion of C. J. Daggett, in Crandall vs. The State, 10 Conn., 344, is to the same effect.
All these instances imply that the citizen going from one State to another, shall be entitled to the privileges and immunities of a citizen in the State to which he goes, ■but they do not absolve him from the duties and obligations of a citizen to the State to which he belongs, and from which he went.
As long as a citizen belongs to a State, he owes it obedience, and as between States, that State in which he is domiciled, has jurisdiction over his person, and his personal relations to other citizens of the State.
Jurisdiction in equity, does not depend upon the situs rei,” or the residence or non-residence of the defendant.
Where property in controversy is within the limits of the State, and the claimant resides abroad, the Court of Chancery has undeniable jurisdiction. Carroll vs. Lee, 3 G. & J., 504.
Where the defendant is within the State, and the land or other property in contest is beyond its limits, although the proceeding is “in rem,” there is not a want of jurisdiction : to enforce a decree in a case of this kind, the proceedings may be “in personam,” as well as by injunction, to recover the possession of the thing disputed. Ibid; see also, White vs. White, 7 G. & J., 218; Stansbury vs. Fringer, 11 G. & J., 149; Binney’s Case, 2 Bland, 99; Buchanan vs. Lorman, 3 Gill, 51, 81, 82.
Such being the general authority of Courts of Equity, over persons and things residing or situate within the limits of the State, it necessarily follows, that as to that species of property, which has no habitat,” but follows the person, such as debts or choses in action, jurisdiction as to the person, must include jurisdiction as to the thing.
*212Thus the chose in action following the person of the creditor, the law of his domicil, regulates the disposition of the debt due him.
If he dies, his will executed according to the laws of the State in which he died, determines the disposition of the debt due him; or if intestate, the distribution follows the law of succession prevailing in the State of his domicil.
His assignment, (if living,) carries the debt to the assignee, unless the same has been previously garnisheed.-
So in case of insolvency., the trustee of the creditor becomes by operation of law the assignee of the debt, and as between citizens of the same State, the creditors of the insolvent are concluded by the discharge of the insolvent Court.
The almost universal exercise of this power, by the several States, since the adoption of the Federal Constitution, in the form of Exemption Laws, and other similar legislation, sanctions by common consent its harmony with, the Constitution of the United States.
The 44th section of the Third Article of the Constitution of Maryland, (1867,) declares “Laws shall be passed by the General Assembly, to protect from execution a reasonable amount of the property of the debtor, not exceeding in value the sum of five hundred dollars.”
In the Code of “Public General Laws,” Art. 10, sec. 36, Title Attachments, it was enacted that no attachment should lie against the wages or hire of any laborer or employe, not actually due at the time of the attachment, “and the sum of ten dollars of such wages or salary, should be exempt from attachment on warrant or on judgment.
The Act of 1814, ch. 45, is but an assertion of the same power, in promotion of the same policy. By this latter. Act, the 36th sec. of Art. 10 of the Code, is repealed, and in its place, is the amendment extending the exemption to one hundred dollars.
*213From considerations of public convenience, the Courts have long since decided, that attachments would not lie against the salaries of public or municipal officers, and the same principles enlarged, have determined the Legislature to exempt the wages of employes of private persons and corporations.
The power of the State to compel its citizens to respect its laws, even beyond its own territorial limits, is supported we think by a great preponderance of precedent and authority.
The Supreme Judicial Court of Massachusetts, in the case of Dehon, and others vs. Foster, and others, in a very learned and lucid opinion by Bigelow, C. J., considered this subject in all its bearings and declared the doctrine to be clear and indisputable, that a Court of Chancery, upon a proper case being made, had authority to restrain persons within its jurisdiction from prosecuting suits either in Courts of this State or of other States or foreign countries.
This jurisdiction it affirmed was not founded upon any right to interfere with or control the proceedings of other tribunals in other States, but on the clear authority vested in Courts of equity over persons within their jurisdiction and amenable to process to restrain them from doing acts which will work wrong and injury to others, and are con-1 trary to equity and good conscience.
In that case, certain creditors of an insolvent firm in Boston, being citizens of Massachusetts, and having reason to believe that proceedings were about to be instituted against the firm, to avoid the operation of the insolvent laws, caused a debt due the insolvents in Philadelphia to be attached.
These proceedings were held to be against equity and good conscience and the attaching creditors were held liable to be restrained by injunction.
The exercise of this jurisdiction was said to be sanctioned by precedents in England. In the case of McIntosh vs. *214Ogelvie, 4 T. R., 193, and 3 Swanst., 365 n, this precise point was adjudicated. In that case the plaintiff was assignee of the bankrupt; the defendant, a creditor, who before the bankruptcy went into Scotland and made arrestments of debts due the bankrupt there. Lord Hardwicke in giving judgment, said it was like a foreign attachment, by which this Court will not suffer a creditor to gain a priority.
The jurisdiction was exercised, and injunction issued in that case on the ground that it was against equity, for a creditor to evade the laws of his own country and thereby obtain a preference to the injury of other creditors. .
In the late case of Snook vs. Snelzer, the Supreme Court of Ohio enforced these principles, by enjoining a creditor, a citizen of Ohio, from proceeding in an action in Western Virginia to subject the earnings of an employe of the Baltimore & Ohio R. R. Co., also a citizen of Ohio, to attachment against said corporation, contrary to the exemption laws of Ohio. The Court referred to Engel vs. Schemmen, 40 Ga., 206; Dehon vs. Foster, 4 Allen, 545 ; Vail vs. Knapp, 49 Barbour, 299 ; as decisive of the question.
The cases cited and relied on by the appellee do not conflict with the authorities maintaining the power of the State to compel its citizens to observe the laws of the State wherein they reside. ■
The case of Ward vs. The State, 12 Wallace, 418, decides that a State cannot enact laws imposing heavier taxes or licenses upon non-resident traders than on resideut traders.
In reaching this conclusion, the Supreme Court decided such laws violated Art. 1, sec. 8, of the Constitution of the U. S., declaring “ Congress shall have power to regulate commerce among the several States,” and Art. 4, sec. 2, “ the citizens of each State shall be entitled to all privileges and immunities of the several States.”
*215Referring to the last clause of the Constitution, the Judge, whilst declining to define the words “privileges and immunities,” said, beyond doubt they among rights included the right, “to maintain actions in the Courts of the State, and to be exempt from higher taxes or excises than are imposed by the State on its own citizens.”
It is not intimated any where that this general guaranty of privileges and immunities to non-residents, designed as a protection against discrimination in favor of residents, is to operate as a limitation upon the inherent authority of the respective States over their own citizens.
The questions are entirely distinct.
The case of Morgan vs. Neville, 74 Pa., 53, is not we think a decision upon the point in question.
In that case, judgment of condemnation had been obtained in this State, against the defendant as garnishee of Neville, by one Shannon, on an attachment issued by a justice of the peace of Alleghany County and served on Morgan, in Maryland, and judgment entered by default, and after-wards satisfied by Morgan.
The proceedings in Maryland were final and concluded, not in fieri.
All the parties were citizens of Pennsylvania. Neville then instituted suit against Morgan, who pleaded the judgment on the attachment and satisfaction thereof in bar.
The Supreme Court of Pennsylvania, assuming the proceeding in attachment was bona fide, and not intended to evade the Pennsylvania statute, held the judgment and payment were good plea in bar.
In the course of their opinion, the learned Judge who delivered the opinion referred to the 2nd section of the 4th Article of the Constitution, as giving the attaching creditor the right to institute proceedings in Maryland, but he never touched the question, whether, if the case of attachment had been pending, the Court of Chancery could not have *216restrained a citizen of Pennsylvania from violating a law of the State of his domicil, protecting the wages of its citizens.
(Decided June 19th, 1877.)
The general doctrine of the personal rights of a nonresident in the Courts of the State in which he was abiding were asserted. The idea of evading the law of the State of which he was a citizen was negatived. We think the intention to evade is necessarily presumed, when the act is persisted in after knowledge, and still inchoate, against the protestation of the complainant and the process of the Court.
Rational creatures must be presumed to intend the necessary and inevitable consequences of their deliberate acts. Eor these reasons, we dissent from the conclusion of the learned Judge below, and reverse the order appealed from and remand the cause, that an injunction may be granted.

Order reversed, and cause remanded.